949 A.2d 844 (2008)
195 N.J. 413
Steven SPAETH, Plaintiff-Respondent,
v.
Vathsala SRINIVASAN, Defendant-Movant.
No. M-818 September Term 2007, M-821 September Term 2007, M-819 September Term 2007, 62,204, M-820 September Term 2007
Supreme Court of New Jersey.
February 14, 2008.
ORDERED that the motion for leave to appeal (M-819) is granted, limited to the issue whether the defendant waived the right to arbitration, and the matter is summarily remanded to the Appellate Division to consider the appeal on the merits.